OPINION — AG — **** DELINQUENT PERSONAL TAXES — AUTHORITY OF COUNTY OFFICERS **** (1) THE LEGISLATURE HAVING MADE IT THE DUTY OF COUNTY TREASURERS IN O.S.L. 1970, CH. 299, SECTION 4, TO ISSUE TAX WARRANTS FOR THE COLLECTION OF DELINQUENT PERSONAL TAXES, COUNTY TREASURERS ARE NOT AUTHORIZED TO ISSUE WARRANTS FOR THE COLLECTION OF PERSONAL TAXES THAT WERE DELINQUENT PRIOR TO APRIL 28, 1970. (2) COUNTY OFFICERS HAVE ONLY SUCH AUTHORITY AS IS GRANTED THEM BY THE LEGISLATURE. SINCE THERE IS NOW NO SPECIFIC STATUTORY AUTHORITY FOR SHERIFFS TO LEVY AND MADE DUE RETURN OF WARRANTS FOR THE COLLECTION OF DELINQUENT PERSONAL TAXES, SHERIFFS DO NOT HAVE SUCH AUTHORITY. CITE: 68 O.S. 1969 Supp., 24305 [68-24305], 68 O.S. 1969 Supp., 24306 [68-24306] [68-24306], 68 O.S. 1969 Supp., 24307 [68-24307], ARTICLE X, SECTION 7 (NORMAN CANNON)